IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                             )
                                               )
       v.                                      )         I.D. No. 1710007866
                                               )
ANDRE MURRAY,                                  )
                                               )
       Defendant.                              )

                             Date Submitted:        October 28, 2020
                             Date Decided:          December 22, 2020

                                          ORDER

       Upon consideration of Defendant’s Motion for Postconviction Relief and

Motion for Appointment of Counsel,1 Superior Court Criminal Rule 61, statutory

and decisional law, and the record in this case, IT APPEARS THAT:

       1.     On October 13, 2017, Wilmington Police Officer Matthew Rosaio was

on patrol with other officers when he observed Defendant walking suspiciously on

a Wilmington sidewalk.2 Officer Rosaio approached Defendant and ultimately

seized the firearm that Defendant was carrying in his waistband.3

       2.     On November 11, 2017, a grand jury indicted Defendant on charges of

Carrying a Concealed Deadly Weapon (“CCDW”), Possession of a Firearm by a

Person Prohibited (“PFBPP”), and Possession of Ammunition by a Person


1
  D.I. 48–49.
2
  State v. Murray, 213 A.3d 571, 573 (Del. 2019).
3
  Id.
Prohibited (“PABPP”).4 On January 16, 2018, Defendant, represented by Ross

Flockerzie, Esq., pled not guilty to these charges.5

       3.     On February 2, 2018, Defendant moved to suppress the seized firearm.6

Through Attorney Flockerzie, Defendant argued that “his detention and subsequent

search violated his rights under the Fourth Amendment to the United States

Constitution” and other provisions of law.7 More specifically, Defendant asserted

that he was subjected to “an illegal investigatory detention . . . without reasonable

articulable suspicion that he had committed or was about to engage in criminal

activity.”8 On March 29, 2018, after a suppression hearing,9 the Superior Court

granted Defendant’s motion.10 On April 9, 2018, the State moved for reargument,

but on July 26, 2018, the Superior Court denied the motion.11

       4.     On August 16, 2018, the State appealed the Superior Court’s decision

to the Delaware Supreme Court.12 On July 10, 2019, the Supreme Court reversed,

finding that Officer Rosaio “performed a legitimate Terry stop,” which was




4
  D.I. 2.
5
  D.I. 6.
6
  D.I. 9.
7
  Id.
8
  Id.
9
  Officer Rosaio was the only witness who testified at the suppression hearing. State v. Murray,
213 A.3d 571, 574 (Del. 2019).
10
   D.I. 14; see generally State v. Murray, 2018 WL 1611268 (Del. Super. Ct. Mar. 29, 2018).
11
   D.I. 19, 24.
12
   D.I. 27; see generally State v. Murray, 213 A.3d 571 (Del. 2019). An attorney other than
Attorney Flockerzie represented Defendant on appeal.
                                                2
supported by “specific and articulable facts giving rise to his suspicion that Murray

was carrying a concealed deadly weapon.”13 On February 14, 2020, Defendant pled

guilty to the CCDW charge, the State having nolle prossed the PFBPP and PABPP

charges in accordance with the plea agreement.14 The Court immediately sentenced

Defendant to 8 years at Level V, with credit for 180 days previously served, followed

by 6 months at Level III.15 Defendant was also declared a Habitual Offender

pursuant to 11 Del. C. § 4214 (a) and (c).16 Defendant did not appeal his conviction

or sentence to the Delaware Supreme Court.

       5.      On October 28, 2020, Defendant filed the instant Motions.17 In his

Motion for Postconviction Relief, Defendant makes three arguments.18           First,

Defendant asserts that his Fourth Amendment rights were violated because Officer

Rosaio’s basis for detaining him “did not rise to the level of reasonable articulable

suspicion that [Defendant] was subject to seizure for violating the law.”19 Second,

Defendant alleges ineffective assistance of counsel (“IAC”) because Attorney

Flockerzie coerced him into pleading guilty to the CCDW charge by telling him that

he could face 26 years in prison.20 Third, Defendant alleges IAC because Attorney


13
   Murray, 213 A.3d at 574, 579.
14
   D.I. 42.
15
   D.I. 45.
16
   Id.
17
   D.I. 48–49.
18
   D.I. 48.
19
   Id. (internal quotation marks omitted).
20
   Id.
                                             3
Flockerzie failed to argue at the suppression hearing that the officers did not know

Defendant’s identity, did not see a crime being committed, and did not know whether

Defendant was licensed to carry a concealed deadly weapon.21

       6.     Before addressing the merits of Defendant’s arguments, the Court must

consult Rule 61’s procedural bars.22 Doing so, the Court finds that Defendant’s first

argument—the        reasonable     articulable    suspicion     argument—was          formerly

adjudicated and is therefore procedurally barred pursuant to Rule 61(i)(4).23 As

noted above, the State appealed the Superior Court’s decision granting Defendant’s

motion to suppress the seized firearm.24 On appeal, the Supreme Court expressly

found that Officer Rosaio “performed a legitimate Terry stop,” which was supported

by “specific and articulable facts giving rise to his suspicion that Murray was

carrying a concealed deadly weapon.”25 Defendant cannot relitigate that issue here.

Accordingly, Defendant’s first argument is procedurally barred. Defendant’s second

and third arguments are not, however, so the Court will address the merits of those

arguments.




21
   Id.
22
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
23
   Super Ct. Crim. R. 61(i)(4) (“Any ground for relief that was formerly adjudicated, whether in
the proceedings leading to the judgment of conviction, in an appeal, in a postconviction
proceeding, or in a federal habeas corpus proceeding, is thereafter barred.”).
24
   D.I. 27.
25
   State v. Murray, 213 A.3d 571, 574, 579 (Del. 2019).
                                                4
       7.     Defendant’s second argument—that Attorney Flockerzie coerced

Defendant into pleading guilty—is belied by the transcript of Defendant’s plea

colloquy. For instance, the Court asked Defendant, “Are you freely and voluntarily

admitting to the crime of carrying a concealed deadly weapon and admitting that

you’re eligible as a habitual offender as a result of the prior convictions I read to

you?”26 Defendant answered, “Yes, Your Honor.”27 In addition, the Court asked

Defendant, “Has anyone threatened or forced you to enter into this plea?”28 And

Defendant answered, “No.”29          Absent “clear and convincing evidence to the

contrary,” a Defendant “is bound . . . by his sworn testimony prior to the acceptance

of the guilty plea.”30 Accordingly, the Court finds that Defendant’s second argument

is without merit.

       8.     Defendant’s third argument is that Attorney Flockerzie failed to argue

at the suppression hearing that the officers did not know who Defendant was, did

not see a crime being committed, and did not know whether Defendant was licensed

to carry a concealed firearm.31 As an initial matter, the Superior Court granted

Defendant’s motion to suppress, so Defendant was not prejudiced by Attorney




26
   Guilty Plea by Appointment Transcript, at 13:16–20 (emphasis added).
27
   Id. at 13:21.
28
   Id. at 14:4–5 (emphasis added).
29
   Id. at 14:6.
30
   Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
31
   D.I. 48.
                                                 5
Flockerzie’s performance at the suppression hearing.32 Further, in his brief in

support of Defendant’s motion to suppress, Attorney Flockerzie wrote the following:

       There is no evidence police received a tip that Murray was engaging in
       criminal activity. There is no evidence police were investigating
       Murray. There is no evidence police were conducting surveillance of
       Murray before seeing him on this date. There is no evidence police
       observed Murray engage in any illegal activity.33

Although these assertions appeared in the brief rather than in the courtroom,

it cannot be said that Attorney Flockerzie failed to raise the arguments that

Defendant urged. Lastly, in its decision on appeal, the Supreme Court noted

that “the presence or absence of a license [to carry a concealed deadly

weapon] need not, and should not, be considered in determining whether there

was reasonable, articulable suspicion to stop [a] suspect.”34 So even if

Attorney Flockerzie had expressly argued at the hearing that the officers did

not know whether Defendant had a license, that would not have been a

winning argument on appeal. Accordingly, the Court finds that Defendant’s

third argument is without merit.

       9.     The Court will now address Defendant’s Motion for Appointment of

Counsel.35 Rule 61(e)(2) sets out the applicable standard because Defendant pled




32
   See generally State v. Murray, 2018 WL 1611268 (Del. Super. Ct. Mar. 29, 2018).
33
   D.I. 9.
34
   State v. Murray, 213 A.3d 571, 580 n.55 (Del. 2019).
35
   D.I. 49.
                                               6
guilty and has not previously filed a motion for postconviction relief.36 Pursuant to

Rule 61(e)(2), the Court may appoint counsel only if it determines that

          (i) the conviction has been affirmed by final order upon direct appellate
          review or direct appellate review is unavailable; (ii) the motion sets
          forth a substantial claim that the movant received ineffective assistance
          of counsel in relation to the plea of guilty or nolo contendere; (iii)
          granting the motion would result in vacatur of the judgment of
          conviction for which the movant is in custody; and (iv) specific
          exceptional circumstances warrant the appointment of counsel.37

As discussed above, Defendant’s Motion for Postconviction Relief fails to

assert a substantial IAC claim. Accordingly, the Court must deny Defendant’s

Motion for Appointment of Counsel.

          NOW, THEREFORE, IT IS ORDERED that Defendant’s Motion for

Postconviction Relief and Motion for Appointment of Counsel are DENIED.




                                                               Jan R. Jurden
                                                       Jan R. Jurden, President Judge


Original to Prothonotary

cc:       Andre Murray (SBI# 00275506)
          Erika R. Flaschner, Esq. (DAG)
36
     Super Ct. Crim. R. 61(e)(2) (governing “[f]irst postconviction motions in guilty plea cases”).
37
     Id.
                                                   7